Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 1 of 8 PageID 1

UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

U.S. WATER SERVICES CORPORATION,
a Florida corporation,

Plaintiff,
V. CASE NO:
BRANDON STONE,

Defendants.

/

COMPLAINT FOR TEMPORARY PRELIMINARY AND
PERMANENT INJUNCTION AND DAMAGES

The Plaintiff, US WATER SERVICES CORPORATE (“US WATER”), by and through
undersigned counsel, files this Complaint for Damages and Injunctive Relief against BRANDON
STONE (“STONE”), and alleges as follows:

Nature of Action

1, STONE, who previously worked for US Water, violated and continues to violate a
number of contractual obligations he owes to US Water by seeking employment and actively
working in the employ of a former customer of US Water in violation of an Employment
Agreement between the parties. Accordingly, US Water asks this Court to enjoin STONE from
working directly or indirectly for the City of Runaway Bay and award US Water damages pursuant

to STONE’s breach of contract.

The Parties
2. US Water is a corporation organized and existing under the laws of the State of
Florida with its principal place of business located in New Port Richey, Florida. Thus, US Water

is a citizen of Florida.
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 2 of 8 PagelD 2

3. Brandon Stone is an individual who previously worked for US Water, in Runaway

Bay/Bridgeport, Texas and is domiciled in Texas. Therefore, STONE is a citizen of Texas.
Jurisdiction and Venue

4, This Court has original jurisdiction over this case under 28 U.S.C. § 1332 because
this is a civil action where the amount in controversy exceeds Seventy-Five Thousand and 00/100
Dollars ($75,000.00), exclusive of interest and costs, and where Plaintiff seeks non-monetary
damages.

5. Defendant is subject to personal jurisdiction in the state of Florida pursuant to
Florida’s long-arm statute, Section 48.193(1)(a)(9), Florida Statutes, because he expressly
stipulated to litigation in Florida in a contract that comports with Section 685.102, Florida Statutes.

6. Venue is appropriate in Pasco County, Florida based on an employment agreement
between the parties.

Factual Allegations

7. US Waters works with governments, communities, businesses, and organizations
all over to United States to provide advanced clean water and wastewater treatment solutions.

8. US Water has operations in Florida, Georgia, Iowa, Illinois, Oklahoma, and Texas.

9. The relationships and goodwill US Water has with its customers are essential and
invaluable elements of US Water’s business.

10. US Water has incurred substantial costs in developing and protecting its
relationships with customers, vendors, suppliers, and prospective customers.

11. US Water has a legitimate interest in protecting its substantial relationships with

customers, vendors, suppliers, and prospective customers.
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 3 of 8 PagelD 3

12. To that end, US Water requires its employees to execute written agreements with
US Water not to solicit US Water’s customers or prospective customers or work for any current,
former, or prospective customers.

13. US Water employed STONE from May 27, 2014, until he voluntarily resigned on

January 13, 2020.

14. | STONE worked as a Plant Operator, where he was responsible for the maintenance
and operations of a water and wastewater system or plant.

15. Throughout his employment with US Water, STONE maintained substantial
relationships with existing and prospective clients and worked closely with the client’s that he
serviced. US Water provides its employees, like STONE, this close relationship so that they can
provide clients with the best services.

16. As a result, there were times when clients would attempt to poach US Water
employees and have them perform the same services internally.

17. Accordingly, these agreements were necessary to protect US Water’s investments
and continuing business relationships.

18. US Water provided STONE with extensive on-the-job training in water and
wastewater treatment from US Water’s then Lead Operations Manager, John Fluharty, and then
Regional Manager, Connie Fluharty. US Water paid for STONE to take the courses required by
the State of Texas for the “Surface Water Treatment Operator C,” “Wastewater Treatment
Operator C,” and “Surface Water Treatment Operator B” licenses. A true and correct copy of the
License Detail for Brandon Stone is attached hereto as Exhibit A. STONE completed the courses
and received the “Surface Water Treatment Operator C” and “Wastewater Treatment Operator C”

licenses on November 1, 2017, both which were required to service US Water’s client, the City of
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 4 of 8 PagelD 4

Runaway Bay. (/d.). STONE applied for the “Surface Water Treatment Operator B” license, but
he failed to list his experience on the application. As a result, the application is currently listed as
deficient.

19. In consideration for his employment and compensation by US Water, and in
consideration of the substantial relationships with US Water’s clients STONE would have to
maintain in connection with his employment, STONE executed an employment agreement with
US Water on May 27, 2014 (“Agreement”). A genuine copy of the Agreement is attached hereto
as Exhibit B.

20. Given the nature of his position, and the sensitive information to which he was
exposed, the Agreement signed by STONE expressly provides:

2. Noncompetition Covenant. | agree that during the course

of my relationship with USW and for a period of twenty-four (24)

months after termination, whether voluntary or involuntary, with or

without cause, I will not accept employment with, or provide or offer

to provide products or services to any existing, prospective or

former customers of US W to whom or for which I provided services

on behalf of USW, nor shall I compete directly or indirectly with

USW for business of such existing, prospective or former customers

where such competition is based on my history with USW or the

skills, knowledge or information I gained or utilized during my

relationship with USW, including, without limitation, assisting any

other individual or business entity, of whatever type or description,

in providing any such competing products or services.
See Exhibit B, p. 4. US Water further defines existing, prospective, or formers customers as “any
and all customers or prospective customers of US W to whom I provided service, offered to provide
services or about which I learned Confidential Information during the course of my relationship
with USW.” See Exhibit B, p. 4, fn 1.

21. ‘In fact, the Agreement states:

I understand that each of my covenants herein are essential elements
or my relationship with USW and that, but for my agreement to
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 5 of 8 PagelD 5

comply with such covenants, USW would not have agreed to enter
into or continue its relationship with me. ...

See Exhibit B, p. 5.

22. The Agreement also waives STONE’s right to jury trial and consents to the
“jurisdiction of the Florida court system and agree that the exclusive venue for any dispute or legal
action arising out of or related in any way to this Agreement shall be in Pasco County, Florida.”
See Exhibit B, p. 6.

23. Under the Agreement, STONE also expressly agreed for a period of twenty-four
(24) months not to be employed by any existing or former customer that he serviced. See Exhibit
B, p. 4.

24. The restrictive covenants in the Agreement are justified by US Water’s legitimate
business interests in:

a, Maintaining its substantial relationships with prospective and existing
customers, vendors, and suppliers; and
b. Protecting its customer goodwill and business reputation.

25. Each of the covenants specified in the Agreement is reasonable and necessary to
protect US Water’s legitimate business interests and survives the termination of the Agreement.

26. Throughout his employment, STONE provided services to the City of Runaway
Bay.

27. US Water provided the City of Runaway Bay with operations and maintenance
services of its water and wastewater municipal treatment plants pursuant to an Agreement since
April 1, 2010. A copy of the Operations and Maintenance Agreement and First Amendment is

attached as Exhibit C.
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 6 of 8 PagelD 6

28. On January 13, 2020, STONE voluntarily resigned from his employment with US
Water.

29, Subsequent to his employment with US Water — but well within the 24-month
period prohibited by the Agreement — Stone became employed by the City of Runaway Bay, where
he remains employed to this day. A copy of STONE’s Facebook page reflecting his current
employment is attached as Exhibit D.

30. Indeed, on several occasions between January 27, 2020 and March 31, 2020, US
Water employees observed STONE driving a City of Runaway Bay truck.

31. | STONE’s employment with the City of Runaway Bay is in direct violation of his
Agreement with the City.

32. On January 31, 2020, US Water sent a letter to STONE reminding him of the
promises he made under the Agreement and demanding that STONE stop all acts that interfere or
may interfere with the promises he made to US Water in the Agreement. A copy of the letter and
attachments is attached as Exhibit E.

33. Furthermore, by employing STONE, the City of Runaway Bay violated its
Operations and Maintenance Agreement with US Water.

34. | US Water has been required to retain the undersigned law firm and pay it a
reasonable fee for the prosecution of this lawsuit which is recoverable pursuant to the Agreement.

35. All conditions precedent to the commencement of this action have been satisfied,

performed, waived, or executed.

Count 1— Temporary Preliminary and Permanent Injunction

 

36. | US Water re-alleges and incorporates paragraphs 1 through 35 herein.
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 7 of 8 PagelD 7

37. This is an action for a temporary preliminary and permanent injunction to prevent
STONE from continuing to breach the Agreement.

38. US Water has performed all conditions, covenants, and promises required of it
under the terms of the Agreement.

39. | US Water has a clear legal right to the relief sought and has a clear interest in the
subject matter of this suit.

40. US Water is suffering and will continue to suffer immediate and irreparable injury,
harm, and damage if STONE is permitted to continue breaching the Agreement by maintaining his
employment with the City of Runaway Bay, as specified in the Agreement.

41. US Water has no adequate remedy at law to protect itself from the continuing
irreparable harm caused by STONE’s breach of the Agreement. There is no adequate remedy at
law for STONE’s breach as it relates to US Water’s legitimate business interest.

42. The threatened injury to US Water by STONE’S breach outweighs the potential
harm STONE may suffer from being ordered to comply with his signed Agreement.

43. The entry of an injunction will not disserve the public interest in general by
enforcing employment agreements and upholding the expectations of the Parties as set forth in the
Agreement.

WHEREFORE, US Water requests that this Honorable Court enter judgment against
STONE, including a temporary preliminary and permanent injunction prohibiting STONE from
working directly or indirectly for the City of Runaway Bay, award US Water its costs and

attorneys’ fees, and grant all other relief deemed just and proper.
Case 8:20-cv-01549-VMC-SPF Document1 Filed 07/08/20 Page 8 of 8 PagelD 8

Count II - Breach of Contract

44. US Water re-alleges and incorporates paragraphs 1 through 35 herein.

45. US Water has performed all conditions, covenants, and promises required of it
under the terms of the Agreement.

46. STONE has breached, and is materially breaching, the Agreement by being
employed by the City of Runaway Bay.

47. As aresult of STONE’s breach, US Water has suffered, and will continue to suffer,
irreparable injury to its business, customer relationships, goodwill, and business reputation. In
addition, US Water has lost revenue and is, therefore, entitled to an award of actual and
consequential damages.

WHEREFORE, US Water asks that this Honorable Court enter judgment against STONE
for breach of contract, award US Water its actual and consequential damages for the breach, award
US Water its costs and attorneys’ fees, and grant all other relief deemed just and proper.

Dated: July 8, 2020 Respectfully submitted,

/s/Suhaill M. Morales
Robert L. Norton

Florida Bar No. 128846
rnorton@anblaw.com
Suhaill M. Morales

Florida Bar No. 084448
smorales@anblaw.com
Steven D. Reardon

Florida Bar No. 1003515
sreardon@anblaw.com
Allen, Norton & Blue, P.A.
121 Majorca Avenue, Suite 300
Coral Gables, FL 33134
Tel: (305) 445-7801

Fax: (305) 442-1578
Counsel for Plaintiff
